REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 12/8/21 has been entered in full. Claims 17 and 20 are amended. Claims 15-18, 20, 50 and 54 are pending. 

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (9/8/21).
The objections to the specification at pg 2 are withdrawn in view of the amendments to the specification.
The rejection of claims 17, 18 and 20 under 35 U.S.C. § 112(b) at pg 3 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendments to the claims.
The provisional rejection of claims 15-18, 20, 50 and 54 on the ground of nonstatutory obviousness-type double patenting at pg 3-7 as being unpatentable over claims 14-16, 46, 48 and 49 of copending Application No. 16/049,736, filed 7/30/18 is withdrawn in view of the express abandonment of the '736 application.

Rejoinder of Non-Elected Species
	The claims are directed to a method allowable with respect to the elected species. As such, the election of species requirement is hereby withdrawn, and the previously non-elected species are hereby rejoined and fully examined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 15-18, 20, 50 and 54 set forth previously have been withdrawn as indicated above.


Conclusion
Claims 15-18, 20, 50 and 54 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646